REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “an arbiter receiving the self-refresh request signals, generating a latency synchronize flag according to the self-refresh request signals during the memories being enabled; and a controller coupled to the memories and the arbiter, deciding an accessing latency for accessing the memories during an accessing operation according to the latency synchronize flag.” in combination with the other limitations thereof as is recited in the claim. Claims 2-13 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujioka et al. (US 2006/0274591) discloses a semiconductor memory device and information processing system.
Miki et al. (US 2005/0169091) discloses a semiconductor memory device suitable for mounting on portable terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827